Citation Nr: 1412204	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-06 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for cervical and lumbosacral spine disabilities, claimed as secondary to service-connected residuals of cerebral concussion.

2.  Entitlement to service connection for numbness in bilateral hands and arms, as secondary to claimed cervical and lumbosacral spine disabilities.

3.  Entitlement to service connection for numbness in bilateral feet and legs, as secondary to claimed cervical and lumbosacral spine disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In connection with this appeal the Veteran and his spouse testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2013.  A transcript of this hearing is associated with the electronic claims file.

The Board notes that in June 2013 the Veteran withdrew his claim for permanent incapacity for self-support of J.M.T.; therefore, the Board has limited the issues on appeal accordingly.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record; it is referred to the Agency of Original Jurisdiction for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 

In June 2013 the Veteran testified that he was claiming entitlement to service connection for cervical and lumbosacral spine disabilities, as secondary to his service-connected residuals of cerebral concussion.  Specifically, the Veteran asserted that his residuals of cerebral concussion (caused by an in-service fall in 1982) caused post-service falls or accidents, such as a motor vehicle accident in 1994, which resulted in his back disabilities.  The Veteran also claims that his cervical and lumbosacral spine disabilities caused numbness in the bilateral hands, arms, feet, and legs.

The RO has not adjudicated the issue of entitlement to service connection for cervical and lumbosacral spine disabilities as secondary to service-connected residuals of cerebral concussion, and has not provided the Veteran notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA) appropriate to such a claim.  Such development and adjudication by the originating agency must be performed before the Board may consider the issue on appeal.

The Board also notes that the Veteran was afforded a VA examination in August 2010 in which the examiner diagnosed chronic paraspinous cervical muscle strain due to degenerative changes of the cervical spine with possible nerve root impingement of C5-6 on the right and left carpal tunnel syndrome.  The examiner opined that there was no evidence to support the fact that the Veteran had a cervical spine injury at the time of his in-service fall in 1982; the Veteran had a number of other traumatic episodes which possibly involved his neck.  The examiner furthered that the Veteran did not present with any real symptomatology until just recently; therefore, the examiner was inclined to say more likely than not that the cervical spine disorders did not begin in service.

As noted above, the Veteran is not claiming that his cervical and lumbosacral spine disabilities originated in service during his 1982 fall; instead, he is claiming that his service-connected residuals of cerebral concussion caused post-service falls or accidents that resulted in his back disabilities.  Therefore the Board finds that the August 2010 opinion is inadequate for adjudication purposes and remand for an addendum opinion is warranted.

The matters of service connection for numbness in bilateral hands, arms, feet and legs are deferred as inextricably intertwined, as they are claimed as secondary to the cervical and lumbosacral spine disabilities.
 
Accordingly, this case is REMANDED for the following actions:

1.  The RO or the AMC should send a letter to the Veteran providing all required notice in regard to the issue of entitlement to service connection for cervical and lumbosacral spine disabilities as secondary to the service-connected residuals of cerebral concussion.

2.  Then, the claims folders should be provided to the VA examiner who conducted the August 2010 VA examination.  The examiner should be requested to review the claims folders and provide an addendum in which he responds to the following questions:  

(a) Please identify (by diagnosis) each cervical and lumbosacral spine disability present during the pendency of these claims.

(b) As to each disability diagnosed, please identify the likely etiology, and specifically state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected residuals of cerebral concussion and/or post-service falls or accidents that occurred as a result of the residuals of cerebral concussion, either caused or aggravated any cervical and lumbosacral spine disability. 

The examiner must explain the rationale for all opinions. 

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, causation, or aggravation as against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The VA examiner is further informed that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

If the August 2010 examiner is unavailable, the claims folder should be reviewed by another examiner with appropriate expertise who should be requested to provide the required opinions with supporting rationale.   Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  The RO or the AMC should also undertake any other development it determines to be warranted, to include affording the Veteran a VA examination to determine the etiology of his claimed numbness in bilateral hands, arms, feet and legs.

4.  Then, the RO or the AMC should adjudicate the issues on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



